UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-21765 RIVER VALLEY BANCORP (Exact name of registrant as specified in its charter) Indiana 35-1984567 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 430 Clifty Drive, Madison, Indiana (Address of principal executive offices) (Zip Code) (812) 273-4949 (Registrant’s telephone number, including area code) [None] (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated Filer¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The number of shares of the Registrant’s common stock, without par value, outstanding as of November 12, 2010 was 1,514,472. RIVER VALLEY BANCORP FORM 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Condensed Balance Sheets 3 Consolidated Condensed Statements of Income 4 Consolidated Condensed Statements of Comprehensive Income 5 Consolidated Condensed Statements of Cash Flows 6 Notes to Consolidated Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure about Market Risk 32 Item 4T. Controls and Procedures 33 PART II. OTHER INFORMATION 34 Item 1. Legal Proceedings 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. (Removed and Reserved) 34 Item 5. Other Information 34 Item 6. Exhibits 34 SIGNATURES 35 EXHIBIT INDEX 36 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RIVER VALLEY BANCORP Consolidated Condensed Balance Sheets September 30, 2010 December 31, 2009 (Unaudited) (In Thousands, Except Share Amounts) Assets Cash and due from banks $ $ Interest-bearing demand deposits Federal funds sold Cash and cash equivalents Investment securities available for sale Loans held for sale Loans Allowance for loan losses Net loans Premises and equipment, net Real estate, held for sale Federal Home Loan Bank stock Interest receivable Cash value of life insurance Goodwill 79 31 Other assets Total assets $ $ Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Borrowings Interest payable Dividends payable Other liabilities Total liabilities $ $ Commitments and Contingencies Stockholders’ Equity Preferred stock – liquidation preference $1,000 per share – no par value Authorized – 2,000,000 shares Issued and outstanding – 5,000 and 5,000 shares Common stock, no par value Authorized – 5,000,000 shares Issued and outstanding – 1,514,472 and 1,504,472 shares Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Condensed Financial Statements. 3 RIVER VALLEY BANCORP Consolidated Condensed Statements of Income (Unaudited) Nine Months Ended September 30, Three Months Ended September 30, (In Thousands, Except Share Amounts) Interest Income Loans receivable $ Investment securities Interest-earning deposits and other 92 29 42 Total interest income Interest Expense Deposits Borrowings Total interest expense Net Interest Income Provision for loan losses Net Interest Income After Provision for Loan Losses Other Income Service fees and charges Net realized gains on sale of available-for-sale securities 97 Net gains on loan sales Interchange fee income 97 80 Increase in cash value of life insurance 86 89 Gain/(loss) on sale of premises, equipment and real estate held for sale ) ) 5 Other income 40 61 Total other income Other Expenses Salaries and employee benefits Net occupancy and equipment expenses Data processing fees 97 Advertising 90 Legal and professional fees 55 87 Amortization of mortgage servicing rights 92 35 35 Federal Deposit Insurance Corporation assessment Other expenses Total other expenses Income Before Income Tax Income tax expense (benefit) ) ) Net Income $ Preferred stock dividends ) ) Net Income Available to Common Stockholders $ Basic earnings per common share $ Diluted earnings per common share Dividends per common share See Notes to Consolidated Condensed Financial Statements. 4 RIVER VALLEY BANCORP Consolidated Condensed Statements of Comprehensive Income (Unaudited) Nine Months Ended September 30, Three Months Ended September 30, (In Thousands) Net income $ Other comprehensive income, net of tax Unrealized gains on securities available for sale Unrealized holding gains arising during the period, net of tax expense of $756, $519, $332, and $492 Less: Reclassification adjustment for gains included in net income, net of tax expense of $116, $33, $69 and $0 64 Comprehensive income $ See Notes to Consolidated Condensed Financial Statements. 5 RIVER VALLEY BANCORP Consolidated Condensed Statements of Cash Flows (Unaudited) Nine Months Ended September 30, (In Thousands) Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision for loan losses Depreciation and amortization Investment securities gains ) ) Loans originated for sale in the secondary market ) ) Proceeds from sale of loans in the secondary market Gain on sale of loans ) ) Amortization of net loan origination cost 71 Employee Stock Ownership Plan compensation 29 53 Net change in: Interest receivable Interest payable ) 5 Prepaid FDIC assessment Other adjustments ) Net cash provided by operating activities Investing Activities Purchases of securities available for sale ) ) Proceeds from maturities of securities available for sale Proceeds from sales of securities available for sale Net change in loans Purchases of premises and equipment ) ) Purchase of cash value life insurance Net cash received in branch acquisition Proceeds from sale of premises and equipment 4 Proceeds from sale of real estate acquired through foreclosure Net cash provided by (used in) investing activities ) Financing Activities Net change in Noninterest-bearing, interest-bearing demand and savings deposits ) Certificates of deposit Proceeds from borrowings Repayment of borrowings ) ) Cash dividends ) ) Advances by borrowers for taxes and insurance 68 45 Other financing activities 36 Net cash provided by (used in) financing activities ) Net Change in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Additional Cash Flows and Supplementary Information Interest paid $ $ Income tax paid Transfers to real estate held for sale See Notes to Consolidated Condensed Financial Statements. 6 RIVER VALLEY BANCORP NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS River Valley Bancorp (the “Corporation” or the “Company”) is a unitary savings and loan holding company whose activities are primarily limited to holding the stock of River Valley Financial Bank (“River Valley” or the “Bank”). The Bank conducts a general banking business in southeastern Indiana and Carroll County, Kentucky which consists of attracting deposits from the general public and applying those funds to the origination of loans for consumer, residential and commercial purposes. River Valley’s profitability is significantly dependent on net interest income, which is the difference between interest income generated from interest-earning assets (i.e. loans and investments) and the interest expense paid on interest-bearing liabilities (i.e. customer deposits and borrowed funds). Net interest income is affected by the relative amount of interest-earning assets and interest-bearing liabilities and the interest received or paid on these balances. The level of interest rates paid or received by the Bank can be significantly influenced by a number of competitive factors, such as governmental monetary policy, that are outside of management’s control. NOTE 1: BASIS OF PRESENTATION The accompanying consolidated condensed financial statements were prepared in accordance with instructions for Form 10-Q and, therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations, and cash flows in conformity with generally accepted accounting principles. Accordingly, these financial statements should be read in conjunction with the consolidated financial statements and notes thereto of the Corporation included in the Annual Report on Form 10-K for the year ended December 31, 2009. However, in the opinion of management, all adjustments (consisting of only normal recurring accruals) which are necessary for a fair presentation of the financial statements have been included. The results of operations for the three-month and nine-month periods ended September 30, 2010, are not necessarily indicative of the results which may be expected for the entire year. The consolidated condensed balance sheet of the Corporation as of December 31, 2009 has been derived from the audited consolidated balance sheet of the Corporation as of that date. NOTE 2: PRINCIPLES OF CONSOLIDATION The consolidated condensed financial statements include the accounts of the Corporation and its subsidiary, the Bank. The Bank currently owns four subsidiaries. Madison 1st Service Corporation, which was incorporated under the laws of the State of Indiana on July 3, 1973, currently holds land and cash but does not otherwise engage in significant business activities. RVFB Investments, Inc., RVFB Holdings, Inc., and RVFB Portfolio, LLC were established in Nevada the latter part of 2005. They hold and manage a significant portion of the Bank’s investment portfolio. All significant inter-company balances and transactions have been eliminated in the accompanying consolidated condensed financial statements. 7 NOTE 3: EARNINGS PER SHARE Earnings per share have been computed based upon the weighted average common shares outstanding. Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2009 Income Weighted Average Shares Per Share Amount Income Weighted Average Shares Per Share Amount (In Thousands, Except Share Amounts) Basic earnings per share Income available to common stockholders $ Effect of dilutive RRP awards and stock options Diluted earnings per share Income available to common stockholders and assumed conversions $ Three Months Ended September 30, 2010 Three Months Ended September 30, 2009 Income Weighted Average Shares Per Share Amount Income Weighted Average Shares Per Share Amount (In Thousands, Except Share Amounts) Basic earnings per share Income available to common stockholders $ Effect of dilutive RRP awards and stock options Diluted earnings per share Income available to common stockholders and assumed conversions $ Net income for the three-month period ending September 30, 2010 of $291,000 was reduced by $90,000 for dividends on preferred stock in the same period, to arrive at income available to common stockholders of $201,000.Net income for the nine-month period ending September 30, 2010 of $1,726,000 was reduced by $272,000 for dividends on preferred stock in the same period, to arrive at income available to common stockholders of $1,454,000.The Corporation issued the preferred stock in the fourth quarter of 2009; therefore, no similar adjustment was necessary for the three-month or nine-month periods ended September 30, 2009. Options to purchase 5,000 shares of common stock at an exercise price of $22.25 per share were outstanding for the three-month and nine-month periods ending September 30, 2010 and September 30, 2009. Options to purchase 19,000 shares of common stock at $14.56 per share and 8,400 shares at $13.25 per share were outstanding for the three- and nine-month periods ending September 30, 2009.These groups of options were not included in the computation of diluted earnings per share for each period because the option price was greater than the average market price of the common shares. 8 In addition, options to purchase 15,000 shares and 27,400 shares of common stock at exercise prices ranging from $5.38 to $14.56 were outstanding at September 30, 2009 and September 30, 2010, respectively. These options were included in the diluted shares outstanding for the three-month and nine-month periods ended September 30, 2009 and September 30, 2010. NOTE 4: DISCLOSURES ABOUT FAIR VALUE OF FINANCIAL INSTRUMENTS The Corporation recognizes fair values in accordance with Financial Accounting Standards Codification (ASC) Topic 820.ASC Topic 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. ASC Topic 820 also establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1 Quoted prices in active markets for identical assets or liabilities Level 2 Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities Level 3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities Following is a description of the valuation methodologies used for instruments measured at fair value on a recurring basis and recognized in the accompanying balance sheet, as well as the general classification of such instruments pursuant to the valuation hierarchy. Available-for-Sale Securities Where quoted market prices are available in an active market, securities are classified within Level1 of the valuation hierarchy.The Corporation does not currently hold any Level 1 securities.If quoted market prices are not available, then fair values are estimated by using pricing models which utilize certain market information or quoted prices of securities with similar characteristics (Level 2). For securities where quoted prices, market prices of similar securities or pricing models which utilize observable inputs are not available, fair values are calculated using discounted cash flows or other market indicators (Level 3).Discounted cash flows are calculated using spread to swap and LIBOR curves that are updated to incorporate loss severities, volatility, credit spread and optionality.Rating agency industry research reports as well as defaults and deferrals on individual securities are reviewed and incorporated into calculations.Level2 securities include residential mortgage-backed agency securities, federal agency securities and certain municipal securities.Securities classified within Level 3 of the hierarchy include pooled trust preferred securities which are less liquid securities. 9 The following tables present the fair value measurements of assets and liabilities recognized in the accompanying balance sheets measured at fair value on a recurring basis and the level within the ASC Topic 820 fair value hierarchy in which the fair value measurements fall at September 30, 2010 and December 31, 2009, respectively (in thousands). September 30, 2010 Fair Value Measurements Using Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) (In Thousands) Available-for-sale securities: Federal agencies $ Residential mortgage- backed agency securities State and municipals Corporate Total $ December 31, 2009 Fair Value Measurements Using Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) (In Thousands) Available-for-sale securities: Federal agencies $ Residential mortgage- backed agency securities State and municipals Corporate Total $ 10 The following is a reconciliation of the beginning and ending balances of recurring fair value measurements recognized in the accompanying balance sheet using significant unobservable (Level3) inputs for the three-month and nine-month periods ended September 30, 2010 and September 30, 2009: Available-For-Sale Securities Nine Months Ended September 30, 2010 Nine Months Ended September 30, 2009 (In Thousands) Beginning balance $ $ Total realized and unrealized gains and losses Amortization included in net income 6 3 Unrealized gains (losses) included in other comprehensive income ) Purchases, issuances and settlements including pay downs ) ) Transfers in and/or out of Level 3 Ending balance $ $ Available-For-Sale Securities Three Months Ended September 30, 2010 Three Months Ended September 30, 2009 (In Thousands) Beginning balance $ $ Total realized and unrealized gains and losses Amortization included in net income 2 1 Unrealized gains (losses) included in other comprehensive income ) ) Purchases, issuances and settlements including pay downs (4
